Reasons for Allowance

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The five-page drawings (Figs. 1-7) filed on May 23, 2018 are acceptable.

3.	Currently claims 1-20 are active and pending.  Claims 1-20 are allowed because no prior art has taught a system having:
A remote electronic tilt phase shifter module;
A motor;
A mechanical linkage;
A current management circuit;
A drive circuit;
Etc.


4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENTSU RO whose telephone number is (571)272-2072.  The examiner can normally be reached on M-Th from 8 to 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BENTSU RO/Primary Examiner, Art Unit 2846                                                                                                                                                                                                        Monday, May 24, 2021